Exhibit 10.2

 

SUBLEASE

 

Schwartz Communications, Inc., a Massachusetts corporation, with a place of
business at 230 Third Avenue, Waltham, Massachusetts 02451 (“Sublessor”), and
Oxigene, Inc., a Delaware corporation, with a place of business at 230 Third
Avenue, Waltham, Massachusetts 02451 (“Sublessee”), make this Sublease as of
March 16, 2004.

 

Preliminary Statement

 

Sublessor is tenant under a Lease dated August 1, 1996 by and between Sublessor
and Prospect Hill Executive Office Park (“Original Lessor”), a Massachusetts
limited partnership, as landlord, as amended by (i) First Amendment of Lease
dated as of November 7, 1997 by and between Sublessor and Original Lessor
(“First Amendment”), (ii) Second Amendment of Lease dated as of May 21, 1998 by
and between Sublessor and The Realty Fund III, L.P., a Delaware limited
partnership (“Lessor”), as successor in interest to Original Lessor (“Second
Amendment”), (iii) Third Amendment of Lease dated as of December 15, 1998 by and
between the Sublessor and Lessor (“Third Amendment”), (iv) Fourth Amendment of
Lease dated as of September 28, 1999 by and between the Sublessor and Lessor
(“Fourth Amendment”), and (v) Fifth Amendment of Lease by and between Sublessor
and Lessor (“Fifth Amendment”) (the First Amendment, Second Amendment, Third
Amendment, Fourth Amendment and Fifth Amendment shall be collectively referred
to herein as the “Amendments”; said Lease, as so amended by the Amendments shall
be referred to herein as the “Lease” and is attached hereto as Exhibit A), with
respect to premises (the “Premises”) consisting of approximately 50,202 rentable
square feet on the first, fourth and fifth floors of the building commonly known
as 230 Third Avenue, Waltham, Massachusetts (the “Building”), as more
particularly described in the Lease. Capitalized terms used but not defined in
this Sublease shall have the meaning ascribed to such terms in the Lease.

 

Sublessor desires to sublet to Sublessee, and Sublessee desires to accept from
Sublessor, a portion of the Premises consisting of approximately 3,300 rentable
square feet (“Total Rentable Area of Subleased Premises”) on the fifth floor of
the Building and shown on Exhibit B attached to this Sublease (the “Subleased
Premises”), on the terms and conditions set forth in this Sublease. The
Subleased Premises are fully demised from the Premises.

 

Agreement

 

In consideration of the mutual covenants of this Sublease and other valuable
consideration, the receipt and sufficiency of which Sublessee and Sublessor
hereby acknowledge, Sublessor and Sublessee agree as follows:

 

1. Subleased Premises. Sublessor hereby subleases to Sublessee, and Sublessee
hereby subleases from Sublessor, the Subleased Premises subject to the terms and
conditions of this Sublease. To the extent Sublessor has rights to the same
under the Lease, Sublessee shall have, as appurtenant to the Subleased Premises,
rights to use in common with others entitled thereto, Common Property and any
common areas of the Building and the Property. Sublessor shall deliver the
Subleased Premises to Sublessee on the Commencement Date (as hereinafter
defined) in such “AS IS, WHERE IS” condition as exists on the date delivered to
Sublessee, free of all occupants other than Sublessee. Upon acceptance of
possession of the Subleased Premises by



--------------------------------------------------------------------------------

Sublessee in accordance with the terms hereof, Sublessee shall conclusively be
deemed to have accepted the Subleased Premises in the condition delivered and to
have acknowledged that the same are in good condition and satisfactory to
Sublessee in all respects and Sublessor has no obligation to make any
improvements to such portion of the Sublease Premises. Sublessee acknowledges
that Sublessor has made no representations or warranties concerning the
Subleased Premises or the Building or their fitness for Sublessee’s purposes,
except as expressly set forth in this Sublease.

 

2. Term. The term of this Sublease (the “Sublease Term”) shall commence one day
after the date on which Sublessor and Sublessee receive the consent of the
Lessor in accordance with Paragraph 18 of this Sublease (the “Commencement
Date”) and shall terminate on September 30, 2005 (the “Termination Date”), or
such sooner date upon which the Sublease Term may expire or terminate under this
Sublease or pursuant to law. Promptly following the final determination of the
Commencement Date and upon request of Sublessor, Sublessor and Sublessee shall
jointly execute a written declaration specifying the actual Commencement Date.

 

3. Use. Sublessee shall use and occupy the Subleased Premises only for the use
permitted under the Lease (the “Permitted Uses”). Sublessee shall also comply
with all laws governing or affecting Sublessee’s use of the Subleased Premises,
and Sublessee acknowledges that Sublessor has made no representations or
warranties concerning whether the Permitted Uses comply with such laws.

 

4. Monthly Base Rent. Commencing on the date that is thirty (30) days following
the Commencement Date (the “Rent Commencement Date”), Sublessee shall pay to
Sublessor rent at an annual rate of $52,800.00 (“Base Rent”), in equal monthly
installments of $ 4,400.00 (“Monthly Rent Payments”), on the first day of each
calendar month during the Sublease Term. If the Rent Commencement Date occurs on
any day other than the first day of a calendar month, the Monthly Rent Payment
for such partial month shall be prorated at the rate of 1/30 of the Monthly Rent
Payment for each day in such partial month occurring after the Rent Commencement
Date. The Base Rent shall be paid to Sublessor at its offices located at 230
Third Avenue, Waltham, Massachusetts 02451, or such other place as Sublessor may
designate in writing, in lawful money of the United States of America, without
demand, deduction, offset or abatement. The first full Monthly Rent Payment
shall be delivered to Sublessor by Sublessee upon execution of this Sublease by
Sublessee and shall be applied by Sublessor on account of Sublessee’s first
Monthly Rent Payment due hereunder. If the first month of the Sublease Term is a
partial month, then any remaining portion of the full Monthly Rent Payment
deposited with Sublessor on execution hereof shall be applied to the next
payment due and Sublessee’s second Monthly Rent Payment shall be appropriately
credited, All sums due under this Sublease other than Base Rent shall be deemed
“Additional Rent”.

 

5. Operating Costs and Taxes: Electricity. Sublessee shall have no obligation to
pay any increases in Taxes (“Tax Excess”) or Operating Costs (“Operating Cost
Excess”) during the term of this Sublease. Sublessee shall pay Sublessor, as
additional rent, an annual electricity charge in the amount of $1.25 per
rentable square foot (“Electricity Charge”). The Electricity Charge of shall be
payable in monthly installments of $343.75 and shall be due and payable with
Sublessee’s Monthly Rent Payment. If the Rent Commencement Date occurs on any
day other than the first day of a calendar month, the monthly Electricity Charge
for such partial month

 

2



--------------------------------------------------------------------------------

shall be prorated at the rate of 1/30 of the monthly Electricity Charge for each
day in such partial month occurring after the Rent Commencement Date. At
Sublessor’s option, and at any point during the Sublease Term, Sublessor may
elect to separately meter the consumption of electricity at the Subleased
Premises at Sublessor’s cost and expense. In the event the Subleased Premises
does become separately metered during the Sublease Term, Sublessee shall pay for
all electricity consumed within the Subleased Premises during the Sublease Term.
Sublessee’s obligations hereunder shall survive the expiration or earlier
termination of this Sublease as provided under the Lease.

 

6. Security Deposit. Upon execution of this Sublease, Sublessee shall pay to
Sublessor the sum of $4,400.00 (the “Security Deposit”) as security for the full
and timely payment and performance of Sublessee’s obligations under this
Sublease. If Sublessee fails to pay or perform in a full and timely manner any
of its obligations under this Sublease, Sublessor after providing Sublessee with
a written notice to such effect and a period of 14 days to cure, may apply all
or any portion of the Security Deposit toward curing any such failure and
compensating Sublessor for any expenses arising from such failure. If Sublessor
so applies any portion of the Security Deposit, Sublessee shall immediately pay
to Sublessor the amount necessary to restore the Security Deposit to its
original amount, and failure to do so shall automatically be deemed an event of
default without the need for additional notice and/or cure periods. Sublessor
may commingle the Security Deposit with Sublessor’s funds and shall not be
obligated to pay interest on the Security Deposit to Sublessee. At the end of
the Sublease Term, the Security Deposit (or any balance thereof after Sublessor
has applied all or any portion of the Security Deposit to which Sublessor is
entitled) shall be returned by the Sublessor to the Sublessee within no later
than thirty (30) days from the termination date or such later date as Sublessee
delivers the Subleased Premises in the manner and the condition required
hereunder. If Sublessor assigns its interest in this Sublease and transfers the
Security Deposit (or any balance thereof) to its assignee and such assignee
acknowledges in writing to Sublessee that it is holding such Security Deposit
(or any balance thereof) under the terms of this Sublease, Sublessee shall look
only to such assignee for the application and return of the Security Deposit.

 

7. Subordination to Lease.

 

(a) This Sublease is subject and subordinate to the terms and conditions of the
Lease and Sublessor does not purport to convey, and Sublessee does not hereby
take, any greater rights in the Subleased Premises than those accorded to or
taken by Sublessor as tenant under the Lease. Sublessee shall not cause a
default under the Lease or permit its employees, agents, contractors or invitees
to cause a default under the Lease. If the Lease terminates before the end of
the Sublease Term, Sublessor shall not be liable to Sublessee for any damages
arising out of such termination, except if the Lease terminates due to a default
by Sublessor under the Lease (which is not caused, in whole or in part, by
Sublessee’s default), Sublessor shall be liable to Sublessee only for direct
damages arising out of such termination.

 

(b) Except as otherwise specified in this Sublease, all of the terms and
conditions of the Lease are incorporated as a part of this Sublease, but all
references in the Lease to “Landlord”, “Tenant”, “Tenant’s Address”, “Leased
Premises”, “Lease”, “Term or Term of Lease”, “Minimum Annual Rent”, “Minimum
Monthly Rent Installments”, “Commencement Date”, “Broker”, “Total Rentable Area
of Leased Premises”, “Termination Date”, “Tenant’s

 

3



--------------------------------------------------------------------------------

Parking Spaces”, and “Security Deposit” shall be deemed to refer, respectively,
to Sublessor, Sublessee, Sublessee’s Address, Subleased Premises, Sublease,
Sublease Term, Base Rent, Monthly Rent Payments, Commencement Date, Broker,
Total Rentable Area of Subleased Premises, Termination Date, Sublessee’s Parking
Spaces, and Security Deposit, as defined in this Sublease. Provided however,
that in the event of a conflict or ambiguity between the provisions of the Lease
and the provisions of this Sublease, the provisions of this Sublease shall
govern and control. To the extent incorporated into this Sublease, Sublessee
shall perform the obligations of the Sublessor, as tenant under the Lease.
Notwithstanding any other provision of this Sublease, Sublessor, as sublandlord
under this Sublease, shall have the benefit of all rights, remedies and
limitations of liability enjoyed by Lessor, as the landlord under the Lease, but
(i) Sublessor shall have no obligations under this Sublease to perform the
obligations of Lessor, as landlord under the Lease, including, without
limitation, any obligation to provide services, perform maintenance or repairs,
or maintain insurance, and Sublessee shall seek such performance and obtain such
services solely from the Lessor; (ii) Sublessor shall not be bound by any
representations or warranties of the Lessor under the Lease; (iii) in any
instance where the consent of Lessor is required under the terms of the Lease,
the consent of Sublessor (not to be unreasonably withheld) and Lessor shall be
required; and (iv) Sublessor shall not be liable to Sublessee for any failure or
delay in Lessor’s performance of its obligations, as landlord under the Lease,
nor shall Sublessee be entitled to terminate this Sublease or abate the Base
Rent due hereunder. Sublessor agrees, however, that in the event that Landlord
shall fail to provide the services or perform the obligations to be provided or
performed by it pursuant to the terms of the Lease, Sublessor shall, upon
written notice from Sublessee, make such demand upon Landlord as Sublandlord is
entitled to make pursuant to the terms of the Lease, and shall otherwise
reasonably cooperate with Sublessee including bringing legal action (provided
such cooperation shall not require the expenditure of funds) to enforce
Landlord’s obligations, provided that Sublessee holds Sublessor harmless from
and against any loss, cost, damages or liability on account thereof.

 

(c) Notwithstanding any contrary provision of this Sublease, the following terms
and conditions of the Lease are not incorporated as provisions of this Sublease:

 

Sections 1, 2(A), 3, 4(A), 5, 6, 8(A)(5)(a) and (c) and 9(P); the last sentence
of Section 11(A); Section 17; the last sentence of Section 18: Sections 22, 23
and 26; all the Exhibits except Exhibits C and F; and the Amendments, except
paragraph 11, of the Fifth Amendment.

 

(d) Notwithstanding any contrary provision of this Sublease, (i) in any
instances where Lessor, as landlord under the Lease, has a certain period of
time in which to notify Sublessor, as tenant under the Lease, whether Lessor
will or will not take some action, Sublessor, as landlord under this Sublease,
shall have an additional two-day period after receiving such notice in which to
notify Sublessee, (ii) in any instance where Sublessor, as tenant under the
Lease, has a certain period of time in which to notify Lessor, as landlord under
the Lease, whether Sublessor will or will not take some action, Sublessee, as
tenant under this Sublease, must notify Sublessor, as landlord under this
Sublease, at least two business days before the end of such period, but in no
event shall Sublessee have a period of less than two days in which so to notify
Sublessor unless the period under the Lease is two days or less, in which case
the period under this Sublease shall be one day less than the period provided to
Sublessor under the Lease, and (iii) in any instance where a specific grace
period is granted to Sublessor, as tenant under the

 

4



--------------------------------------------------------------------------------

Lease, before Sublessor is considered in default under the Lease, Sublessee, as
tenant under this Sublease, shall be deemed to have a grace period which is
three days less than Sublessor before Sublessee is considered in default under
this Sublease, but in no event shall any grace period be reduced to less than
two days unless the period under the Lease is two days or less, in which case
the period under this Sublease shall be one day less than the period provided to
Sublessor under the Lease.

 

(e) Sublessor agrees to request, upon notice thereof from Sublessee, any
necessary consent of or performance by Landlord. Subtenant shall reimburse
Sublessor for any reasonable costs incurred in connection with Sublessor’s
request.

 

(f) Sublessor shall not relocate Sublessee to substitute premises unless such
relocation is the result of Landlord’s exercising its right under paragraph 11
of the Fifth Amendment to Lease and Landlord is seeking to relocate Sublessor,
as Tenant under the Lease, from the Subleased Premises to substitute space.

 

8. Insurance. (a) During the Sublease Term, Sublessee shall maintain insurance
of such types, in such policies, with such endorsements and coverages, and in
such amounts as are set forth in Section 9(H) of the Lease. All insurance
policies shall name Lessor and Sublessor as additional insureds and loss payees
and shall contain an endorsement that such policies may not be modified or
canceled without 30 days prior written notice to Lessor and Sublessor. Sublessee
shall promptly pay all insurance premiums and shall provide Sublessor with
policies or certificates evidencing such insurance prior to entering the
Subleased Premises. (b) Insofar as, and to the extent that, the following
provision shall not make it impossible to secure insurance coverage obtainable
from responsible insurance companies doing business in the locality in which the
Property is located (even though extra premium may result therefrom), Sublessor
and Sublessee: (i) mutually agree that, with respect to any damage to property,
the loss from which is covered by insurance then being carried by them,
respectively, the one carrying such insurance and suffering such loss releases
the other of and from, and forever waives, any and all claims with respect to
such loss, but only to the extent of the limits of insurance carried with
respect thereto, less the amount of any deductible; and (ii) mutually agree that
any property damage insurance carried by either shall provide for the waiver by
the insurance carrier of any right of subrogation against the other.

 

9. Indemnification/Default by Sublessee. Sublessee agrees to protect, defend,
indemnify and hold Sublessor harmless from and against any and all claims,
damages, liabilities, costs and expenses, including reasonable attorneys’ fees,
(other than those arising solely from any negligence or willful misconduct of
Sublessor or its agents or employees in or about Subleased Premises), arising or
resulting from: (i) the conduct or management of or from any work or thing
whatsoever done in or about the Subleased Premises during the Sublease Term or
any period which Sublessee may occupy the same; (ii) any condition arising, and
any injury to or death of persons, damage to property or other event occurring
or resulting from an occurrence in or about the Subleased Premises during the
term hereof; (iii) any breach or default on the part of Sublessee in the
performance of any covenant or agreement on the part of Sublessee to be
performed pursuant to the terms of this Sublease or (iv) from any negligent act,
omission or willful misconduct on the part of Sublessee or any or its agents,
employees, licensees, invitees or assignees which are related to the Sublease
hereunder. Sublessee further agrees to protect,

 

5



--------------------------------------------------------------------------------

defend, indemnify and hold Sublessor harmless from and against any and all
claims, damages, liabilities, costs and expenses, including reasonable
attorneys’ fees, incurred in connection with any such indemnified claim or any
action or proceeding brought in connection therewith. In the event of a default
by Sublessee in the full and timely performance of its obligations under the
Sublease, including, without limitation, its obligation to pay Base Rent,
Sublessor shall have all of the rights and remedies available to “Landlord”
under the Lease as though Sublessor were “Landlord” and Sublessee were “Tenant”,
including without limitation the rights and remedies set forth in Sections 13,
14, 15 and 16 of the Lease.

 

10. Alterations. Notwithstanding any provisions of the Lease incorporated herein
to the contrary, Sublessee shall not make any alterations, improvements or
installations in the Subleased Premises without in each instance obtaining the
prior written consent of both Lessor, which shall be granted or withheld in
accordance with the Lease, and Sublessor, which shall not be unreasonably
withheld. If Sublessor and Lessor consent to any such alterations, improvements
or installations, Sublessee shall perform and complete such alterations,
improvements and installations at its expenses, in compliance with applicable
laws and in compliance with Section 9(C) of the Lease and other applicable
provisions of the Lease. If Sublessee performs any alterations, improvements or
installations without obtaining the prior written consent of both Lessor and
Sublessor, Sublessor may remove such alterations, improvements or installations,
restore the Subleased Premises and repair any damage arising from such a removal
or restoration, and Sublessee shall be liable to Sublessor for all costs and
expenses incurred by Sublessor in the performance of such removal, repairs or
restoration.

 

11. Brokers. Sublessor and Sublessee each represent and warrant to the other
that it has not dealt with any broker other than Grubb & Ellis Company and CB
Richard Ellis/Whittier Partners (collectively, the “Broker”) in connection with
the consummation of this Sublease. Sublessor and Sublessee each shall indemnify
and hold harmless the other against any loss, damage, claims or liabilities
arising out of the failure of its representation or the breach of its warranty
set forth in the previous sentence. Sublessor shall be solely responsible for
the payment of any brokerage or other commission or payment due to the Broker.

 

12. Notices. All notices and demands under this Sublease shall be in writing and
shall be effective (except for notices to Lessor which shall be given in
accordance with Section 22 of the Lease) upon the earlier of (i) receipt at the
address set forth below by the party being served, or (ii) two days after being
sent to address set forth below by United States certified mail, return receipt
requested, postage prepaid, or (iii) one day after being sent to address set
forth below by a nationally recognized overnight delivery service that provides
tracking and proof of receipt. A notice given on behalf of a party hereto by its
attorney shall be deemed a notice from such party.

 

6



--------------------------------------------------------------------------------

If to Lessor:

   As required under the Lease.

If to Sublessor:

   At the address set forth in the opening paragraph of this Sublease,     
Attention: Ms. Joni Herson

With a copy to:

   Testa, Hurwitz & Thibeault      High Street Tower, 125 High Street     
Boston Massachusetts 02110      Attention: Real Estate Department

If to Sublessee:

   At the address set forth in the opening paragraph of this Sublease,     
Attention: James Murphy (“Sublessee’ s Address”)

With a copy to:

   Mintz Levin      One Financial Center      Boston, MA 02111      Attention:
Jeffrey M. Wiesen, Esq.

 

Either party may change its address for notices and demands under this Lease by
notice to the other party.

 

13. Parking. Sublessee shall have the exclusive use of 10 of Sublessor’s
unreserved, unassigned parking spaces (“Sublessee’s Parking Spaces”) throughout
the Sublease Term, subject to the terms and conditions of the Lease.

 

14. Signage. Subject to the terms and conditions of the Lease and Lessor consent
thereto, and at the sole cost and expense of Sublessee, Sublessee shall have the
right to Sublessee’s Share of all signage available to Sublessor as tenant under
the Lease.

 

15. Furniture. At no additional charge to Sublessee, and at Sublessee’s sole
risk, Sublessee shall be permitted to use some or all of the furniture which has
been shown to the Sublessee and which remains in the Subleased Premises on the
Commencement Date (the “Furniture”) during the Sublease Term. Within ten (10)
days of the Commencement Date, Sublessee shall provide Sublessor with a written
list as to what Furniture Sublessee desires to utilize during the Sublease Term
(the “Furniture List”). Sublessor shall thereafter promptly remove any Furniture
within the Subleased Premises not identified on the Furniture List. Sublessee
accepts the Furniture in its “AS-IS” “WHERE IS” condition, WITH ALL FAULTS, IF
ANY, and Sublessor makes no representations or warranties regarding the
Furniture, direct or indirect, oral or written, express or implied, as to the
merchantability, condition or fitness for a particular purpose or any other
warranty of any kind, all of which representations and warranties are expressly
hereby disclaimed and denied.

 

16. Entire Agreement. This Sublease contains all of the agreements, conditions,
warranties and representations relating to the sublease of the Subleased
Premises and may be amended or modified only by written instruments executed by
both Sublessor and Sublessee.

 

17. Authority. Sublessor and Sublessee each represent and warrant to the other
that the individual(s) executing and delivering this Sublease on its behalf
is/are duly authorized to do so

 

7



--------------------------------------------------------------------------------

and that this Sublease is binding on Sublessee and Sublessor in accordance with
its terms. Simultaneously with the execution of this Sublease, Sublessee shall
deliver evidence of such authority to Sublessor in a form reasonably
satisfactory to Sublessor.

 

18. Condition Precedent. This Sublease, and the rights and obligations of
Sublessor and Sublessee under this Sublease (other than those obligations which
arise hereunder prior to the Commencement Date), are subject to the condition
that Lessor consent to the subleasing of the Subleased Premises to the extent
required under the Lease, and this Sublease shall be effective only upon the
receipt by Sublessor of such consent. Sublessee agrees to join such consent if
so requested by Lessor in the form requested by Lessor, but Sublessee shall not
be responsible for the payment of any fees in connection with such request. In
the event such consent is not received by April 1, 2004, either Sublessor or
Sublessee shall have the right to rescind its execution of this Sublease by
written notice to the other party, and upon exercise of such right, this
Sublease shall be void and the installment of Base Rent and the Security Deposit
which are paid on Sublessee’s execution of this Sublease shall be immediately
returned to Sublessee.

 

19. Holdover. Upon the expiration of the Sublease Term or earlier termination of
this Sublease, Sublessee covenants to quit and surrender to Sublessor the
Subleased Premises, broom clean, in such order and condition as is required
under the Lease at the expiration of the Lease term, ordinary wear and tear and
damage by fire or other casualty excepted, and at Sublessee’s expense, to remove
all property of Sublessee. Any property not so removed shall be deemed to have
been abandoned by Sublessee and may be retained or disposed of at Sublessee’s
expense by Sublessor, as Sublessor shall desire. If Sublessee or any of its
property remains on the Sublease Premises beyond the expiration or earlier
termination of this Sublease, such holding over shall not be deemed to create
any tenancy at will, but the Sublessee shall be a tenant at sufferance only and
shall pay rent at a daily rate equal to one and one-half times the Rent due
under the Sublease, and other charges due thereunder and shall, in addition,
perform and observe all other obligations and conditions to be performed or
observed by Sublessee hereunder. In addition, Sublessee shall indemnify and hold
harmless Sublessor from and against any and all liability, loss, cost, damage
and expenses suffered or incurred by Sublessor arising out of or resulting from
any failure on the part of Sublessee to yield up the Subleased Premises when and
as required under this Sublease. The foregoing shall survive the expiration or
early termination of this Sublease.

 

20. Counterparts. This Sublease may be executed in one or more counterparts,
each of which shall be deemed an original and all of such counterparts shall
constitute one and the same instrument. A facsimile transmission of a signed
counterpart of this Sublease shall be sufficient to bind the party or parties
whose signature(s) appear on them.

 

21. Not an Offer. The submission of an unsigned copy of this Sublease to
Sublessee for Sublessee’s consideration does not constitute an offer to sublease
the Subleased Premises. This Sublease shall become binding only upon the
execution and delivery of this Sublease by Sublessor and Sublessee, subject to
Paragraph 18 above.

 

8



--------------------------------------------------------------------------------

22. Sublessor’s Representations and Warranties. Sublessor represents to
Sublessee that the following are true and correct as of the date hereof:

 

  (i) except as indicated herein, the Lease is unmodified, and Sublessor’s
leasehold estate with respect to the Subleased Premises has not been assigned,
mortgaged, pledged, encumbered, or otherwise transferred or sublet, in whole or
in part;

 

  (ii) the Lease evidences the written agreement with respect to the Subleased
Premises between Sublessor and Landlord and the copy thereof provided to
Sublessee is true, accurate and complete;

 

  (iii) all rent and additional rent billed to date and payable by Sublessor
under the Lease has been paid;

 

  (iv) Sublessor has received no written notice from Landlord of default by
Sublessor under the Lease which remains uncured;

 

  (v) Sublessor and, to Sublessor’s knowledge, Landlord are not in default under
the Lease; and

 

  (vi) the current Termination Date under the Lease is September 30, 2005.

 

23. Covenant of Quiet Enjoyment. Sublessee, subject to the terms and provisions
of this Sublease, on payment of the Monthly Rent or Additional Rent, and subject
to observing, keeping and performing all of the other terms and provisions of
this Sublease on Sublessee’s part to be observed, kept and performed, shall
lawfully, peaceably and quietly have, hold, occupy and enjoy the Subleased
Premises during the term hereof, without hindrance or ejection by any persons
lawfully claiming under Sublessor to have title to the Subleased Premises
superior to Sublessee; the foregoing covenant of quiet enjoyment is in lieu of
any other covenant, express or implied. Provided Sublessee is not in default
under this Sublease, Sublessor shall not amend or modify the Lease in a manner
that adversely affects Sublessee’s rights hereunder.

 

24. Indemnification by Sublessor. Sublessor shall indemnify, defend and hold
harmless Sublessee, Landlord and their respective partners, agents, employees,
mortgagees or contractors from and against any and all claims, actions,
liabilities, losses, damages, costs and expenses (including, but not limited to,
court costs and reasonable attorneys’ fees and disbursements) arising from or in
connection with the Sublandlord’s conduct at the Subleased Premises or any
condition created in or about the Subleased Premises during the Term, or any
alleged act, omission or negligence by Sublessor or its partners, employees,
agents or contractors, or any accident, injury or damage whatever occurring in,
at, or upon the Subleased Premises or any breach or default by Sublessor in the
full performance of Sublessor’s obligations under this Sublease.

 

25. Surrender of Subleased Premises. Upon the Termination Date or earlier
termination of the Sublease Term, Sublessee shall peaceably quit and surrender
to Sublessor the Subleased Premises in neat and clean condition and in good
order, condition and repair, excepting ordinary wear and tear and damage by fire
or other casualty. Sublessee shall remove all of Subtenant’s property on or
before the Termination Date. Sublessee shall not be responsible for the removal
of any Furniture from the Subleased Premises.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublessor and Sublessee execute this Sublease as of the date
first written above.

 

OXIGENE, INC.

  SCHWARTZ         COMMUNICATIONS, INC. By:  

/s/ Frederick W. Driscoll

--------------------------------------------------------------------------------

  By:  

/s/ Steven Schwartz

--------------------------------------------------------------------------------

Name:   Frederick W. Driscoll   Name:   Steven Schwartz Title:   President & CEO
  Title:   President

 

10